Citation Nr: 1701794	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  14-15 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cervical cancer to include residuals of a hysterectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1991 to December 1995. 

This matter arises before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The issue of entitlement to compensation based on unemployability was raised by the Veteran in a January 6, 2015 statement and denied by in a May 2015 rating decision.  The Veteran has yet to appeal this decision.  The Board finds that Rice v. Shinseki, 22 Vet. App. 447 (2009), does not apply to this situation as the claim before it is a service connection matter and not a claim for increased rating.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's cervical cancer and residuals of a hysterectomy are etiologically related to inservice gynecologic symptoms.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, cervical cancer to include residuals of a hysterectomy, was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant entitlement to service connection is favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154. 

Generally, to establish entitlement to service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159 (a).  The Board finds the Veteran's statements credible as they are detailed and consistent.

Following review of the record, the Board finds that the criteria to grant entitlement to service connection for cervical cancer to include residuals of hysterectomy have been met.  See 38 C.F.R. § 3.303.

The Veteran first reported the onset of gynecological problems such as spotting, and severe abdominal cramps in 1992 while on active duty.  The Veteran also demonstrated several abnormal pap smears during her service in the Air Force and no follow up was reported.  The record likewise reflects the Veteran experiencing episodes of amenorrhea, when not taking prescribed birth control pills, often lasting several months.  

Following separation from the military, the Veteran continued to experience reproductive related problems and in February 2010 a laparoscopic hysterectomy was performed.  Adenocarcinoma in situ of the Cervix was diagnosed shortly after during a follow up procedure. 

An October 2010 VA gynecological examination notes the history of the Veteran's reproductive issues, but concluded that the hysterectomy was not related to the problems in service. 

A July 2015 deferred rating decision noted that the October 2010 VA examination was not adequate because the examiner did not use one of the legally recognized opinion formats and also speculated about the diagnosis of polycystic ovary syndrome. 

In March 2016, a private board certified gynecologic oncologist, who has cared for the Veteran since 2010, personally reviewed her military records.  This physician opined that it was more likely than not that "the development of cervical cancer and her hysterectomy in 2010, was related to and/or caused by the gynecological symptoms (pelvic pain, amenorrhea, irregular menstruation, abnormal bleeding between menstruation and fatigue), she experienced while in the Air Force."  

The Board finds the most probative evidence of record to be in favor of the Veteran's claim for cervical cancer to include residuals of a hysterectomy.  The Veteran experienced relevant symptoms while in service, she continued to experience them after leaving service.  She was diagnosed with cervical cancer and she underwent a hysterectomy as a result of these symptoms in 2010.  The only VA examination relating to this condition contained a negative nexus opinion, but that examination was found to be inadequate by a VA decision review officer.  The private opinion, by a board certified specialist linking the Veteran's in service symptoms with cervical cancer and residuals of a 2010 hysterectomy outweighs any reasonable doubt regarding service connection.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board grants entitlement to cervical cancer to include residuals of a hysterectomy.


ORDER

Entitlement to service connection for cervical cancer to include residuals of a hysterectomy is granted. 



____________________________________________
DEREK R. BROWN0
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


